Title: To Thomas Jefferson from Albert Gallatin, 31 December 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Dec. 31. 1807
                        
                        As the embargo amendatory act may not pass for some days, & I have received numerous letters stating gross
                            evasions, the enclosed circular has been prepared wh. will go
                            to-day if you approve it. You are fully authorised by the act to give such instructions as shall appear best adapted for
                            carrying the act into effect. And that is the only substitute for penalties. The evasion to be immediately guarded against
                            is that of laden registered vessels giving up their registers for coasting licenses, & sailing for a foreign port though clearing for a port of the United States.
                        My messenger will wait for your answer.
                    